United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, TAMPA POST
OFFICE, Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Peter E. Gould, for the appellant
Office of Solicitor, for the Director

Docket No. 09-2144
Issued: May 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2009 appellant filed a timely appeal from a July 10, 2009 decision of the
Office of Workers’ Compensation Programs regarding an overpayment of compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUES
The issues are: (1) whether the Office properly found a $7,635.06 overpayment of
compensation for the period June 12, 2005 to April 11, 2009 due to the payment of augmented
compensation; (2) whether the Office properly found that appellant was at fault in creating the
overpayment and therefore not entitled to waiver; and (3) whether the Office properly
determined that the overpayment should be recovered by deducting $100.00 every 28 days from
his continuing compensation.
On appeal, appellant asserts that he submitted transcripts establishing that his daughter
was a full-time student and eligible dependent during the period of the overpayment.

FACTUAL HISTORY
The Office accepted that on October 23, 2002 appellant, then a 46-year-old bulk mail
technician, sustained cervical, lumbar, thoracic and bilateral shoulder sprains when he fell down
a flight of stairs.1 Appellant stopped work that day. He received wage-loss compensation on the
daily rolls beginning December 13, 2002. Appellant attempted a trial of part-time light-duty
work for one week in February 2003 and two weeks in March 2005. He again stopped work and
did not return. Beginning in late March 2005, appellant received total disability compensation
on the periodic rolls at the augmented, 75 percent rate as he had a dependent daughter, born on
June 12, 1987.
Appellant submitted affidavits of earnings and employment (Form CA-1032) on
February 16, 2004 and February 28, 2005 listing his daughter as a dependent. The forms
explained the circumstances under which he would be entitled to augmented compensation for
his dependent child. Appellant was advised that compensation for a dependent child may
continue after the 18th birthday only if the dependent was unmarried and either incapable of selfsupport due to a mental or physical disability or a full-time student. The forms noted that
compensation was payable until age 23 for an unmarried child who had reached age 18, had not
completed four years of education beyond high school and was a full-time student at an approved
educational institution.
Appellant’s daughter turned 18 on June 12, 2005. Appellant continued to receive
augmented compensation. He listed no dependents on Forms CA-1032 dated May 26 and
June 2, 2008. However, on June 6, 2008, appellant advised the Office that his daughter was a
full-time student at the University of South Florida. He provided her financial support.
In a June 6, 2008 letter, the Office advised appellant that, to qualify as a student, a
dependent who had reached age 18 must be regularly pursuing a full-time course of study or
training and not be married. It explained that, to claim augmented compensation, appellant must
complete an enclosed Form EN1615, complete Part A and then send both Parts A and B to his
daughter’s school so that an official could complete Part B.
Appellant completed Part A of Form EN1615 on June 15, 2008. He stated that his
daughter was unmarried and had not completed four years of education beyond high school.
Appellant’s daughter pursued a full-time course of study at the University of South Florida
beginning with the fall semester of 2005. She also enrolled in a “short summer semester” with a
reduced course load. Appellant noted that he provided financial support to his daughter while
she attended university. On August 15, 2008 he submitted a certificate of enrollment signed by
the registrar of the University of South Florida.2 The registrar attested that appellant’s daughter
was a full-time student in good academic standing for the period January 7 to May 2, 2008. She
1

Under File No. xxxxxx090, the Office accepted that, on October 19, 1998, appellant sustained a lumbar strain,
lumbar radiculopathy and herniated L4-5 and L5-S1 discs. It designated File No. xxxxxx090 as a subfile under the
present claim, File No. xxxxxx268.
2

The University of South Florida is accredited by the Commission on Colleges of the Southern Association of
Colleges and Schools.

2

had completed 76.00 credit hours toward a bachelor’s degree and was in her junior year, with
graduation scheduled for August 2010. Attached unofficial transcripts showed that appellant’s
daughter attended the University of South Florida beginning with the fall of 2005 semester and
was enrolled full time from August 25 to December 5, 2008.
Effective April 12, 2009, the Office changed appellant’s compensation rate from the
75 percent augmented rate to the 66 2/3 percent rate for claimants with no eligible dependents.
On April 15, 2009 it requested that he complete a new Form EN1615.
By notice dated June 4, 2009, the Office advised appellant of its preliminary
determination of a $7,635.06 overpayment of compensation as he received augmented
compensation from June 12, 2005 to April 11, 2009 while he had no eligible dependents. It
calculated that he received $69,470.61 in compensation from June 12, 2005 to April 11, 2009 but
was only entitled to $61,835.55, a difference of $7,635.06. The Office noted that appellant’s
daughter attained the age of 18 years on June 12, 2005 but that there was no evidence that she
was a full-time student or incapable of self-support. It found him at fault in creating the
overpayment and was aware or should have been aware he was not entitled to augmented
compensation when he had no eligible dependents. The Office afforded appellant 30 days to
submit additional evidence, argument and financial information.
On July 7, 2009 appellant filed a claim for compensation (Form CA-7) for wage loss for
the period March 31, 2005 to July 31, 2009. He did not otherwise respond to the preliminary
notice of overpayment.
By decision dated July 10, 2009, the Office finalized the overpayment determination,
finding a $7,635.06 overpayment of compensation for the period June 12, 2005 to April 11, 2009
due to the payment of augmented compensation while appellant had no eligible dependents. It
directed recovery of the overpaid amount by deducting $100.00 every 28 days from his
continuing compensation payments.
LEGAL PRECEDENT
Section 8102(a) of the Federal Employees’ Compensation Act3 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.4 Section 8129(a) of the Act provides, in
pertinent part, that when “an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which an individual is entitled.”5
The basic rate of compensation paid under the Act is 66 2/3 percent of the injured
employee’s monthly pay. Where the employee has one or more dependents as defined in the
Act, the employee is entitled to have his or her basic compensation augmented at the rate of 8 1/3
3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8102(a).

5

Id. at § 8129(a).

3

percent or a total of 75 percent of monthly pay.6 Section 8110(a)(3) of the Act provides that a
child is considered a dependent if he or she is under 18 years of age, is over 18 but is unmarried
and incapable of self-support because of a physical or mental disability or is an unmarried
student, as defined under section 8101(17).7 If a claimant receives augmented compensation
during a period where he or she has no eligible dependents, the difference between the
compensation to which he or she was entitled at the two-thirds compensation rate and the
augmented compensation received at the three-fourths rate constitutes an overpayment of
compensation.8
ANALYSIS
The Office accepted that appellant sustained shoulder and spinal sprains on
October 23, 2002. Appellant received wage-loss compensation for those injuries at the
augmented, 75 percent rate as he had an eligible dependent, a minor daughter. Appellant’s
daughter reached 18 years of age on June 12, 2005. The Office continued to issue appellant’s
compensation at the augmented rate through April 11, 2009.
In its July 10, 2009 decision, the Office found a $7,635.06 overpayment from June 12,
2005 to April 11, 2009 as appellant received augmented compensation while he had no eligible
dependents. It found that appellant’s daughter had turned 18 and there was no evidence that she
was either incapable of self-support or a full-time student. On appeal, appellant asserts that he
submitted transcripts establishing that his daughter was a full-time student and eligible dependent
during the period of the overpayment.
Appellant submitted an official certificate of enrollment signed by the registrar of the
University of South Florida, an accredited university.9 This document states that appellant’s
daughter was a full-time student and had completed 76.00 credit hours toward a bachelor’s
degree. Most recently, she completed 15.00 credit hours during the spring of 2008 semester as a
full-time student from January 7 to May 2, 2008. Unofficial transcripts show that appellant’s
daughter began her studies in the fall of 2005 semester and was registered as a full-time student
from August 25 to December 5, 2008. She planned to continue her studies through graduation in
August 2010. Additionally, in compliance with the Office’s instructions, appellant completed
Part A of Form EN1615, stating that his daughter had been a full-time student at the University
of South Florida beginning with the fall of 2005 semester.
6

Id. at § 8110(b).

7

Id. at § 8110(a)(3). Section 8101(17) defines a student as an individual under 23 years of age who has not
completed four years of education beyond the high school level and is currently pursuing a full-time course of study
at a qualifying college, university or training program.
8

5 U.S.C. § 8110(a)(3); see Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

9

20 C.F.R. § 10.5(aa)(1) provides, in pertinent part, that the educational institution attended by the student must
be “accredited or licensed by the United States Government or a State Government or any political subdivision
thereof….” See also G.H., (Docket No. 09-606, issued December 18, 2009) (the Board found an overpayment of
compensation where appellant received augmented compensation during a period where his unmarried child over
the age of 18 attended a nonaccredited education institution).

4

The Board finds that the registrar’s official certificate, in conjunction with the unofficial
transcripts and Form EN1615, establish that appellant’s daughter may have been a full-time
student at a qualifying college beginning with the fall of 2005 semester. Appellant’s daughter
completed 76.00 credit hours and was a junior as of August 2008. The term “junior” indicates
that she completed at least two years of college. The registrar’s certificate indicates that a fulltime course load was 15.00 credit hours a semester. Allowing 30.00 credit hours for a complete
academic year, it follows that 76.00 hours comprised approximately two-and-a-half full-time
academic years of study as of August 2008. This comports with the fall of 2005 start date noted
on the transcript and appellant’s statement on Form EN1615. It appears from the record that
appellant’s daughter may have been a full-time student from approximately August 2005 to
December 5, 2008, a substantial portion of the adjudicated period of overpayment from June 12,
2005 to April 11, 2009. The Office should confirm the acted dates based upon the records of the
educational institution. The fact, period and amount of the overpayment through December 5,
2008 are therefore in question. As the registrar’s certificate indicates that appellant’s daughter
planned to continue her studies through August 2010, the remainder of the period of the
overpayment through April 11, 2009 is also in doubt.
The Board notes that the Office did not
certificate or transcripts either in the preliminary
Considering the relevance and probative quality
remanded to the Office for appropriate review.
decision in the case.10

mention the Form EN1615, the enrollment
notice of overpayment or the final decision.
of some of this evidence, the case will be
The Office will then issue an appropriate

ISSUES 2 and 3
As the case is not in posture regarding the fact and amount of overpayment because the
record regarding the full-time student status from 2005 to 2009 is not established. The Office
should obtain records from the educational institutions named by appellant to establish that
status. It is premature for the Board to address Issue 2 regarding fault and Issue 3 regarding
recovery of the overpayment.
CONCLUSION
The Board finds that the case is not in posture for a decision.

10

Appellant submitted new evidence accompanying his request for appeal. The Board may not consider new
evidence for the first time on appeal that was not before the Office at the time it issued its final decision. See 20
C.F.R. § 501.2(c).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 10, 2009 is set aside and the case remanded for additional
development consistent with this decision and order.
Issued: May 20, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

